     Case 4:18-cr-00721 Document 343 Filed on 03/10/20 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas
UNITED STATES DISTRICT COURT                           SOUTHERN DISTRICT OF ENTERED
                                                                            TEXAS
                                                                                          March 10, 2020
                                                                                        David J. Bradley, Clerk
UNITED STATES OF AMERICA                        §
                                                §
v.                                              §           CRIMINAL ACTION H-18-721
                                                §
(1) JUSTIN PAUL KEE                             §
(2) MICHAEL HSU                                 §
(3) CHRISTHIAN DAMIAN ROJAS                     §
(6) ABELARDO SALAS-FUENTES                      §
(7) OMAR ARGUELLES                              §
(8) JESUS ALMENDAREZ                            §
(9) RIGOBERTO BAUTISTA                          §
(11) MARIO PIZANO RIVERA                        §
(12) GUILLERMO RENE RIVERA                      §
(13) JUAN GABRIEL BETANCOURT                    §
(15) NESTOR VALENCIA-CASAS                      §
(16) PEDRO CASTILLO                             §
(17) JOSE GOMEZ-ASUNCION                        §
(18) LUIS MIGUEL MARTINEZ-CABRERA               §
(19) FRANKLIN DE JESUS DOMINGUEZ                §
(20) IVIS OLVERA                                §

                                Order Resetting Sentencing

        The unopposed motion for continuance (Dkt. 339) is GRANTED. It is therefore ORDERED
that the sentencings of the defendants are reset as follows:

       1.     The presentence investigation report will be available to the defendants by July 16,
              2020.

       2.     Counsel must object in writing to the facts used and application of the guidelines or
              a statement that there is no objection by July 30, 2020.

       3.     The probation officer must submit to the Judge the final presentence report with an
              addendum addressing contested issues by August 13, 2020.

       4.     All motions, sentencing memorandums and letters of support shall be filed no
              later than the Monday prior to sentencing to be considered.

       5.     The sentencings will be held on August 20, 2020 at 9:30 a.m.

       Signed at Houston, Texas on March 10, 2020.



                                                           Gray H. Miller
                                                Senior United States District Judge
